Title: Peter Laporte to Thomas Jefferson, 28 July 1819
From: Laporte, Peter
To: Jefferson, Thomas


          
            Monsieur
            Charlottesville le 28 Juillet 1819
          
          À la requête de mes pentionaires, j’ai L’honneur de m’addresser à vous, pour vous prier de leur préscrire des Regles, qui Les obligent à parler francais dans ma maison.
          ils m’ont demandé d’abord de les faire moi même, mais je n’ay pas Cru Etre en droit de le faire.
          En me les Envoyant le plus tôt possible vous leur ferez plaisir et vous obligerez infiniment  Celui qui à a L’honneur D’etre
          
            Monsieur avec le plus profond Respect Votre très humble et très obt Sr
            p. Laporte
          
         
          Editors’ Translation
          
            
              Sir
              Charlottesville 28 July 1819
            
            At the request of my boarders, I have the honor of writing to ask you to prescribe some rules that will require them to speak French in my house.
            They first asked me to draw them up myself, but I did not believe I had the right to do so.
            Your sending them to me as soon as possible would please them and infinitely oblige one who has the honor to be
            
            
              Sir, with the most profound respect, your very humble and very obedient servant
              p. Laporte
            
          
        